Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 1 of 21 Page ID #:73



 1 Michael A. Velthoen (SBN 187909)
   Leslie A. McAdam (SBN 210067)
 2 Max R. Engelhardt (SBN 310968)
   FERGUSON CASE ORR PATERSON LLP
 3 1050 S. Kimball Road
   Ventura, California 93004
 4 Telephone: (805) 659-6800
   Facsimile: (805) 659-6818
 5 Email: mvelthoen@fcoplaw.com
           lmcadam@fcoplaw.com
 6         mengelhardt@fcoplaw.com

 7 Attorneys for Plaintiffs

 8 Michael A. Strauss (SBN 246718)
   Aris E. Karakalos (SBN 240802)
 9 STRAUSS & STRAUSS, APC
   121 N. Fir St., Suite F
10 Ventura, California 93001
   Telephone: (805) 641-6600
11 Facsimile: (805) 641-6607
   Email: mike@strausslawyers.com
12          aris@strausslawyers.com

13 Attorneys for Plaintiffs

14                             UNITED STATES DISTRICT COURT

15                            NORTHERN DISTRICT OF CALIFORNIA

16

17   MICHAEL GONZALES, individually and        Case No. 3:20-cv-02689-EMC
     on behalf of all aggrieved employees,
18   SERGIO ROCHA, individually and on
     behalf of all aggrieved employees,        FIRST AMENDED COMPLAINT
19   NORBETO ALARCON, individually and
     on behalf of all aggrieved employees,
20   ALBERTO ARENA, individually and on        DEMAND FOR JURY
     behalf of all aggrieved employees,
21   FELIPE BECERRA, individually and on
     behalf of all aggrieved employees,
22   CRAIG BOWLAN, individually and on
     behalf of all aggrieved employees,
23   RONALD FLORES, individually and on
     behalf of all aggrieved employees,
24   STING FUNEZ, individually and on behalf
     of all aggrieved employees,
25   DENNIS HARMON, individually and on
     behalf of all aggrieved employees,
26   JULIO HERNANDEZ, individually and on
     behalf of all aggrieved employees,
27   ARTUR KOSINSKI, individually and on
     behalf of all aggrieved employees,
28   GERALD LLORENCE, individually and

                                             1
                                  FIRST AMENDED COMPLAINT
                                                                          Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 2 of 21 Page ID #:74


                                                                               on behalf of all aggrieved employees,
                                                                          1    MICHAEL RALSTON, individually and
                                                                               on behalf of all aggrieved employees,
                                                                          2    RICARDO RAMOS, individually and on
                                                                               behalf of all aggrieved employees,
                                                                          3    RAUL ROMERO, individually and on
                                                                               behalf of all aggrieved employees
                                                                          4    CARLOS SERPAS, individually and on
                                                                               behalf of all aggrieved employees
                                                                          5    RAYMOND ULMER, individually and on
                                                                               behalf of all aggrieved employees and
                                                                          6    EVERARDO VILLA, individually and on
                                                                               behalf of all aggrieved employees,
                                                                          7
                                                                                                      Plaintiffs,
                                                                          8
                                                                                      v.
                                                                          9
                                                                               CHARTER COMMUNICATIONS, LLC,
                                                                          10
                                                                                                      Defendant.
                                                                          11
                                    4550 E Thousand Oaks Blvd Ste 250
                                     Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                          12
                                                                                                                     I.    INTRODUCTION
                                                                          13
                                                                                      Plaintiffs MICHAEL GONZALES, SERGIO ROCHA, NORBETO ALARCON,
                                                                          14
                                                                               ALBERTO ARENA, FELIPE BECERRA, CRAIG BOWLAN, RONALD FLORES, STING
                                                                          15
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                               FUNEZ, DENNIS HARMON, JULIO HERNANDEZ, ARTUR KOSINSKI, GERALD
                                                                          16
                                                                               LLORENCE, MICHAEL RALSTON, RICARDO RAMOS, RAUL ROMERO, CARLOS
                                                                          17
                                                                               SERPAS, RAYMOND ULMER, and EVERARDO VILLA (collectively referred to herein as
                                                                          18
                                                                               “Plaintiffs”), by and through their counsel, bring claims herein individually and on behalf of all
                                                                          19
                                                                               aggrieved employees and all others similarly situated pursuant to the Fair Labor Standards Act, 29
                                                                          20
                                                                               U.S.C. §§201 et seq. (the “FLSA”), and individually pursuant to the California Labor Code and the
                                                                          21
                                                                               California Unfair Competition Law, against Defendant CHARTER COMMUNICATIONS, LLC,
                                                                          22
                                                                               and its subsidiaries and affiliates. Plaintiffs allege upon personal belief as to themselves and their
                                                                          23
                                                                               own acts, and as for all other matters, upon information and belief, and based upon the
                                                                          24
                                                                               investigation made by their counsel, as follows:
                                                                          25
                                                                                                             II.     JURISDICTION AND VENUE
                                                                          26
                                                                                      1.      This Court has subject-matter jurisdiction over this action pursuant to 29 U.S.C.
                                                                          27
                                                                               §216(b), which provides that suit under the FLSA “may be maintained against any employer… in
                                                                          28

                                                                                                                              2
                                                                                                                   FIRST AMENDED COMPLAINT
                                                                          Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 3 of 21 Page ID #:75



                                                                          1    any Federal or State court of competent jurisdiction.”

                                                                          2           2.       This Court has federal question jurisdiction over this action pursuant to 28 U.S.C.

                                                                          3    §1331. This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28

                                                                          4    U.S.C. §1367.

                                                                          5           3.       Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because Defendant

                                                                          6    reside and do business within this District, including operating a field operations maintenance

                                                                          7    technician office located in Santa Clara County at 8120 Camino Arroyo, Gilroy, California 95020.

                                                                          8    Moreover, two of the Plaintiffs (Sting Funez and Artur Kosinski) were based out of said location in

                                                                          9    Santa Clara County, and performed work throughout Santa Clara County.

                                                                          10                                            III.   PARTIES

                                                                          11          4.       Defendant Charter Communications, LLC (“Charter”) is a Delaware limited liability
                                    4550 E Thousand Oaks Blvd Ste 250
                                     Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                          12   company with a principal place of business is at 12405 Powerscourt Drive, St. Louis, Missouri

                                                                          13   63131. On information and belief, Charter is a citizen of Missouri and Delaware. Charter is a

                                                                          14   provider of cable, internet, and telecommunications products and services in the state of California,

                                                                          15   and is an “employer” within the meaning of 29 U.S.C. § 203(d) of the FLSA.
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                          16          5.       Plaintiffs are each natural persons and were each employed by Charter as full-time,

                                                                          17   non-exempt “employees,” as defined by Section 3(e)(1) of the FLSA, 29 U.S.C. § 203(e)(1).

                                                                          18          6.       Plaintiffs are all non-exempt hourly employees of Defendant in California.

                                                                          19   Plaintiffs are all current employees of Defendant in California, except for Plaintiffs ARTUR

                                                                          20   KOSINSKI and RAUL ROMERO who are no longer employed by Defendant.

                                                                          21          7.       Plaintiff MICHAEL GONZALES is a resident of Ventura County and has worked

                                                                          22   for Charter since prior to March 2016 to the present as a non-exempt hourly Field Operations

                                                                          23   Maintenance Technician.

                                                                          24          8.       Plaintiff SERGIO ROCHA is a resident of Ventura County and has worked for

                                                                          25   Charter since prior to March 2016 to the present as a non-exempt hourly Field Operations

                                                                          26   Maintenance Technician.

                                                                          27   //

                                                                          28   //

                                                                                                                          3
                                                                                                               FIRST AMENDED COMPLAINT
                                                                          Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 4 of 21 Page ID #:76



                                                                          1           9.     Plaintiff NORBETO ALARCON is a resident of Ventura County and has worked

                                                                          2    for Charter since prior to March 2016 to the present as a non-exempt hourly Field Operations

                                                                          3    Maintenance Technician.

                                                                          4           10.    Plaintiff ALBERTO ARENA is a resident of Ventura County and has worked for

                                                                          5    Charter since November 2018 to the present as a non-exempt hourly Field Operations Maintenance

                                                                          6    Technician.

                                                                          7           11.    Plaintiff FELIPE BECERRA is a resident of Los Angeles County and has worked

                                                                          8    for Charter since prior to March 2016 to the present as a non-exempt hourly Field Operations

                                                                          9    Maintenance Technician.

                                                                          10          12.    Plaintiff CRAIG BOWLAN is a resident of Ventura County and has worked for

                                                                          11   Charter since prior to March 2016 to the present as a non-exempt hourly Field Operations
                                    4550 E Thousand Oaks Blvd Ste 250
                                     Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                          12   Maintenance Technician.

                                                                          13          13.    Plaintiff RONALD FLORES is a resident of Los Angeles County and has worked

                                                                          14   for Charter since prior to March 2016 to the present as a non-exempt hourly Field Operations

                                                                          15   Maintenance Technician.
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                          16          14.    Plaintiff STING FUNEZ is a resident of Santa Clara County and has worked for

                                                                          17   Charter at Charter’s Gilroy, California location since prior to March 2016 to the present as a non-

                                                                          18   exempt hourly Field Operations Maintenance Technician.

                                                                          19          15.    Plaintiff DENNIS HARMON is a resident of Ventura County and has worked for

                                                                          20   Charter since prior to March 2016 to the present as a non-exempt hourly Field Operations

                                                                          21   Maintenance Technician.

                                                                          22          16.    Plaintiff JULIO HERNANDEZ is a resident of Los Angeles County and has worked

                                                                          23   for Charter since prior to March 2016 to the present as a non-exempt hourly Field Operations

                                                                          24   Maintenance Technician.

                                                                          25          17.    Plaintiff ARTUR KOSINSKI is a resident of Santa Clara County and worked for

                                                                          26   Charter at Charter’s Gilroy, California location from prior to March 2016 to February 2020 as a

                                                                          27   non-exempt hourly Field Operations Maintenance Technician.

                                                                          28   //

                                                                                                                          4
                                                                                                               FIRST AMENDED COMPLAINT
                                                                          Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 5 of 21 Page ID #:77



                                                                          1           18.     Plaintiff GERALD LLORENCE is a resident of Ventura County and has worked for

                                                                          2    Charter since prior to March 2016 to the present as a non-exempt hourly Field Operations

                                                                          3    Maintenance Technician.

                                                                          4           19.     Plaintiff MICHAEL RALSTON is a resident of Ventura County and has worked for

                                                                          5    Charter since prior to March 2016 to the present as a non-exempt hourly Field Operations

                                                                          6    Maintenance Technician.

                                                                          7           20.     Plaintiff RICARDO RAMOS is a resident of Ventura County and has worked for

                                                                          8    Charter since prior to March 2016 to the present as a non-exempt hourly Field Operations

                                                                          9    Maintenance Technician.

                                                                          10          21.     Plaintiff RAUL ROMERO is a resident of Ventura County and worked for Charter

                                                                          11   from prior to March 2016 to August 2019 as a non-exempt hourly Field Operations Maintenance
                                    4550 E Thousand Oaks Blvd Ste 250
                                     Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                          12   Technician.

                                                                          13          22.     Plaintiff CARLOS SERPAS is a resident of Ventura County and has worked for

                                                                          14   Charter since prior to March 2016 to the present as a non-exempt hourly Field Operations

                                                                          15   Maintenance Technician.
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                          16          23.     Plaintiff RAYMOND ULMER is a resident of Ventura County and has worked for

                                                                          17   Charter since prior to March 2016 to the present as a non-exempt hourly Field Operations

                                                                          18   Maintenance Technician.

                                                                          19          24.     Plaintiff EVERARDO VILLA is a resident of Ventura County and has worked for

                                                                          20   Charter since prior to March 2016 to the present as a non-exempt hourly Field Operations

                                                                          21   Maintenance Technician.

                                                                          22                                             IV.     FACTS

                                                                          23          A.      CHARTER’S ON-CALL POLICY

                                                                          24          25.     Plaintiffs worked for Charter as “Field Operations Maintenance Technicians”

                                                                          25   (“Field Ops Techs”) during the applicable statute of limitations period. Field Ops Techs are,

                                                                          26   among other things, responsible for responding to emergency outages in Charter’s cable, internet,

                                                                          27   and telecommunication services infrastructure. Response time to these emergencies is a critical

                                                                          28   aspect of the job as a single outage may affect tens of thousands of Charter’s customers.

                                                                                                                          5
                                                                                                               FIRST AMENDED COMPLAINT
                                                                          Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 6 of 21 Page ID #:78



                                                                          1           26.     As Field Ops Techs, Plaintiffs were subjected to Charter’s “on-call” policy (the

                                                                          2    “On-Call Policy”). The stated purpose of the On-Call Policy was to ensure that Charter’s network

                                                                          3    and systems functioned reliably at all times. To that end, Charter required Plaintiffs to work “on-

                                                                          4    call” for week-long periods in order to respond to plant and service emergencies outside of

                                                                          5    Plaintiffs’ regular work schedule.

                                                                          6           27.     Plaintiffs were assigned 24-hour a day on-call duty according to a rotating schedule

                                                                          7    such that each of the Plaintiffs worked on-call approximately every four to five weeks. For those

                                                                          8    weeks, Plaintiffs worked 128 on-call hours in addition to their regular full-time 40-hour workweek.

                                                                          9           B.      CHARTER’S PAYMENT OF “ON-CALL PAY”

                                                                          10          28.     Charter and Plaintiffs agreed that on-call duty was compensable work. Specifically,

                                                                          11   Charter paid Plaintiffs “on-call pay,” which was flat-rate (believed to be approximately $245.00)
                                    4550 E Thousand Oaks Blvd Ste 250
                                     Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                          12   for each week-long on-call period.

                                                                          13          29.     If Plaintiffs were called in and required to actually report to a specific location while

                                                                          14   on-call, in addition to the weekly “on-call pay,” Charter paid “call-out pay,” which was 1.5 times

                                                                          15   the employee’s regular rate of pay. Plaintiffs received at least two hours of call-out pay even if
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                          16   attending to the job order took less than two hours. Plaintiffs received all said two-hour minimum

                                                                          17   call-out pay. As such, Plaintiffs make no claims herein for non-payment of call-out pay.

                                                                          18          C.      CHARTER’S ON-CALL RESTRICTIONS

                                                                          19          30.     While working on-call, Charter subjected Plaintiffs and all other Field Ops Techs to

                                                                          20   the same numerous unreasonable and excessive restrictions, with regard to cell phone maintenance,

                                                                          21   accessibility via cell phone, uniform requirements, physical/mental condition requirements,

                                                                          22   response time and reporting time.

                                                                          23          D.      CHARTER’S INTENSE “BUCKET TRUCK” RESTRICTIONS

                                                                          24          33.     Exacerbating the confinement of the geographic and time constraints, Charter

                                                                          25   required Field Ops Techs to be effectively anchored to Charter-owned vehicles the entire time that

                                                                          26   they were on-call. If called in, Field Ops Techs were required report to the site in a Charter-owned

                                                                          27   vehicle, which was a large “bucket truck” outfitted with a mechanized crane and aerial lift platform

                                                                          28   (the “Bucket Truck”).

                                                                                                                           6
                                                                                                                FIRST AMENDED COMPLAINT
                                                                          Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 7 of 21 Page ID #:79



                                                                          1              34.   Per Charter policy, Field Ops Techs took the Bucket Trucks home with them after

                                                                          2    their regular workweek shifts, including the weeks that they were on-call. Charter monitored the

                                                                          3    exact location of each Bucket Truck through the ignition-triggered GPS systems installed on the

                                                                          4    trucks.

                                                                          5              35.   To “minimize response time” Charter permitted Field Ops Techs to drive the Bucket

                                                                          6    Trucks for “non-business purposes” during their on-call periods. However, these “non-business

                                                                          7    purposes” were extremely limited.

                                                                          8              36.   Charter allowed them to use the Buckets Truck for limited personal engagements

                                                                          9    that they needed to attend to more than a few minutes from their homes, but they were prohibited

                                                                          10   from using the Buckets Trucks as regular “daily driver” vehicles in order to perform day-to-day

                                                                          11   errands and quick trips. The result is that, while on-call, they parked and kept the Bucket Trucks at
                                    4550 E Thousand Oaks Blvd Ste 250
                                     Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                          12   their residences, and they stayed at home tethered to them

                                                                          13             37.   When Plaintiffs took the Bucket Trucks home, Charter required Plaintiffs to

                                                                          14   perform “Circle of Safety” inspections: (1) every time they drove the Bucket Trucks after leaving

                                                                          15   them unattended; or (2) any time they drove in reverse gear. They were also required on a daily
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                          16   basis – even on days in which they did not work one of their regular workweek shifts – to maintain

                                                                          17   the Bucket Trucks in a “neat and clean” condition by, among other things, disposing of all

                                                                          18   “[e]xcessive trash (fast food bags, soft drink cans, coffee cups, candy bar wrappers, etc.” If

                                                                          19   involved in an accident in the Bucket Trucks during their on-call periods, even on days when they

                                                                          20   didn’t work one of their regular workweek shifts, Field Ops Techs were required to submit to a

                                                                          21   drug and alcohol test within 24 hours.

                                                                          22             38.   In addition, every time Field Ops Techs left a Bucket Truck unattended, they were

                                                                          23   required to ensure that all doors and equipment containers were locked and that all applicable

                                                                          24   safety procedures had been followed.

                                                                          25              E.   CHARTER FAILED TO PAY ALL WAGES OWED

                                                                          26             39.   As stated, during the on-call periods, Plaintiffs and all other Field Ops Techs

                                                                          27   worked 128 on-call hours.      Despite Charter’s agreement that on-call time was compensable

                                                                          28   working time, and the excessive degree of control exercised by Charter over Field Ops Techs

                                                                                                                          7
                                                                                                               FIRST AMENDED COMPLAINT
                                                                          Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 8 of 21 Page ID #:80



                                                                          1    during the on-call periods, Charter only paid them a flat-rate compensation of $245.00 per on-call

                                                                          2    period, or approximately $1.91 per on-call hour when divided equally.

                                                                          3           40.      Apart from non-payment of wages for on-call work, Charter’s requirements that

                                                                          4    Field Ops Techs: (1) perform “Circle of Safety” inspections every time they drove the Bucket

                                                                          5    Trucks outside of their regularly-scheduled shifts; and (2) perform daily maintenance and safety

                                                                          6    inspections and cleaning of the Bucket Trucks outside of their regularly-scheduled shifts, was work

                                                                          7    in excess of their regular 40-hour workweek. Charter failed to pay Plaintiffs and all other Field

                                                                          8    Ops Techs for this overtime work.

                                                                          9           F.       FLSA COLLECTIVE ACTION ALLEGATIONS

                                                                          10          41.      Plaintiffs bring this action as a collective action on behalf of themselves and all

                                                                          11   other similarly aggrieved employees pursuant to 29 U.S.C. § 216(b) to recover unpaid wages,
                                    4550 E Thousand Oaks Blvd Ste 250
                                     Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                          12   unpaid overtime compensation, liquidated damages, unlawfully withheld wages, statutory

                                                                          13   penalties, attorneys’ fees and costs, and other damages owed.

                                                                          14          42. The proposed opt-in collective class of similarly aggrieved employees is defined as:

                                                                          15          All individuals who were employed, or are currently employed, by one or more of the
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                          16          Defendant, as field operations maintenance technicians or any other similarly-titled position

                                                                          17          at any time during the applicable statutory period.

                                                                          18          43.      This action is properly maintained as a collective action because the representative

                                                                          19   Plaintiffs are similarly situated to the members of the collective class with respect to job title, job

                                                                          20   description, training requirements, job duties, Charter’s failure to pay overtime hours, including

                                                                          21   overtime for time spent working on-call, and the wage and hour violations alleged in this

                                                                          22   Complaint, amongst other things.

                                                                          23          44.      Charter encouraged, suffered and permitted the representative Plaintiffs and the

                                                                          24   collective class members to work more than forty (40) hours per week without the proper overtime

                                                                          25   compensation.

                                                                          26          45.      Charter knew that the representative Plaintiffs and the collective class members

                                                                          27   performed work that required additional wages and overtime compensation to be paid.

                                                                          28   Nonetheless, Charter operated under a cost-savings scheme, as described above, to deprive the

                                                                                                                           8
                                                                                                                FIRST AMENDED COMPLAINT
                                                                          Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 9 of 21 Page ID #:81



                                                                          1    representative Plaintiffs and the collective class members of wages and overtime compensation.

                                                                          2              46.   Charter’s conduct, as alleged herein, was willful and has caused significant damage

                                                                          3    to the representative Plaintiffs and the collective class.

                                                                          4              47.   Charter is liable under the FLSA for failing to properly compensate the

                                                                          5    representative Plaintiff and the collective class. Plaintiffs request that the Court authorize notice to

                                                                          6    the members of the collective class to inform them of the pendency of this action and their right to

                                                                          7    “opt-in” to this lawsuit pursuant to 29 U.S.C. §216(b), for the purpose of seeking unpaid wages,

                                                                          8    unpaid overtime compensation, liquidated damages under the FLSA, and the other relief requested

                                                                          9    herein.

                                                                          10             48.   Plaintiff estimates that there are in excess of 4,800 members of the collective class.

                                                                          11   The precise number of collective class members can be easily ascertained by using Charter’s
                                    4550 E Thousand Oaks Blvd Ste 250
                                     Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                          12   payroll and personnel records. Given the composition and size of the class, members of the

                                                                          13   collective class may be informed of the pendency of this action directly via U.S. mail, e-mail and

                                                                          14   by posting notice in Charter’s offices.

                                                                          15                                                  COUNT I
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                          16                      VIOLATION OF THE FAIR LABOR STANDARDS ACT

                                                                          17                                   (29 U.S.C. §§ 206(a)(1)and 207(a)(1))

                                                                          18                          Failure to Pay Minimum Wage and Overtime Wages

                                                                          19                   (All Plaintiffs Against Defendant Charter Communications, LLC)

                                                                          20             49.   Plaintiffs reallege and incorporate by reference the allegations of the above-

                                                                          21   numbered paragraphs as if fully set forth herein.

                                                                          22             50.   Plaintiffs and the collective class members all shared similar job titles, training, job

                                                                          23   descriptions, job requirements and compensation plans. Charter managed the work performed by

                                                                          24   Plaintiffs and the collective class members, including the amount of hours they worked. Charter

                                                                          25   dictated, controlled and ratified the wage and hour and all related employee compensation policies.

                                                                          26   Charter classified Plaintiffs and the collective members as non-exempt under the FLSA and paid

                                                                          27   them on an hourly rate.

                                                                          28   //

                                                                                                                            9
                                                                                                                 FIRST AMENDED COMPLAINT
                                                                          Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 10 of 21 Page ID #:82



                                                                          1           51.     Section 206(a)(1) of the Fair labor Standards Act (“FLSA”) states that an employer

                                                                          2    must pay a non-exempt employee at a prescribed minimum wage for each hour worked.

                                                                          3           52.     Defendant failed to pay Plaintiffs and the collective class members for all hours

                                                                          4    they worked at the applicable federally mandated minimum wage.

                                                                          5           53.     Section 207(a)(1) of the Fair labor Standards Act (“FLSA”) states that an employer

                                                                          6    must pay a non-exempt employee overtime, equal to at least 1.5 times the employee’s regular rate

                                                                          7    of pay, for all hours worked in excess of 40 hours per week.

                                                                          8           54.     Defendant failed to pay Plaintiffs and the collective class members for all hours

                                                                          9    they worked at the applicable federally mandated overtime/double-time rates.

                                                                          10          55.     Two predominant factors are considered in determining whether an employee’s “on-

                                                                          11   call” waiting time is compensable overtime. Those factors are: (1) any agreement between the
                                    4550 E Thousand Oaks Blvd Ste 250
                                     Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                          12   parties; and (2) the degree to which the employee is free to engage in personal activities. Owens v.

                                                                          13   Local No. 169, Ass'n of Western Pulp and Paper Workers, 971 F.2d 347 (9th Cir. 1992.)

                                                                          14          56.     Charter paid Plaintiffs and the collective members class flat compensation of $245

                                                                          15   as “on-call pay.” Charter’s agreement to pay Plaintiffs and the collective class members “on-call
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                          16   pay” was a tacit admission by Charter that the on-call time was compensable working time.

                                                                          17          57.     In addition, Plaintiffs and the collective class members were highly restricted while

                                                                          18   on-call. During their on-call weeks, Plaintiffs and the collective class members spent every minute

                                                                          19   outside of their regular full-time work schedules working on-call. Among other restrictions, they

                                                                          20   could not leave their coverage areas and they had to immediately respond to calls and immediately

                                                                          21   travel to job sites (in uniform) in order to resolve the emergencies within Charter’s two-hour time

                                                                          22   requirement.   Adding to these excessive geographic and unduly restrictive fixed time limit

                                                                          23   restrictions, Charter required Plaintiffs and the collective class members to be anchored to the

                                                                          24   Bucket Trucks. They had to stay with their trucks (or be no more than a few minutes away) at all

                                                                          25   times. In effect, this restriction confined them to their homes where the trucks were parked, or to

                                                                          26   the immediate vicinity, and it was akin to an on-premises living requirement. Plaintiffs and the

                                                                          27   collective class members could only travel in the trucks for limited purposes, and only then if they

                                                                          28   adhered to numerous restrictions including, among other things: that they travel alone; that they

                                                                                                                          10
                                                                                                               FIRST AMENDED COMPLAINT
                                                                          Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 11 of 21 Page ID #:83



                                                                          1    refrain from eating; that they pull over before making outgoing telephone calls (even if they had

                                                                          2    hands-free capability); and that they perform extensive maintenance and safety checks every time

                                                                          3    they began driving the trucks or any time that they drove in reverse gear. Further, Plaintiffs and the

                                                                          4    collective class were required to conduct inspections on the trucks and maintain them on a daily

                                                                          5    basis, even on days on which they did not work one of their regular workweek shifts.

                                                                          6           58.     For the week-long periods that Plaintiffs and the collective class members worked

                                                                          7    on-call, the time that they worked on-call was in excess of 40 hours per week and compensable at

                                                                          8    1.5 times the their regular rate of pay.

                                                                          9           59.     Further, Plaintiffs and the collective class members took the Bucket Trucks home

                                                                          10   after every shift, even when they were not working on-call. Charter required Plaintiffs and the

                                                                          11   collective class members perform “Circle of Safety” inspections: (1) every time they drove the
                                    4550 E Thousand Oaks Blvd Ste 250
                                     Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                          12   Bucket Trucks after leaving them unattended; or (2) any time they drove in reverse gear. All such

                                                                          13   “Circle of Safety” inspections conducted outside of their regularly-scheduled work shifts was

                                                                          14   additional work in excess of their regular 40-hour workweek.         Likewise, Charter’s requirement

                                                                          15   that Plaintiffs and the collective class members perform daily maintenance and safety inspections
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                          16   and cleaning of the Bucket Trucks outside of their regularly-scheduled work shifts was additional

                                                                          17   work in excess of their regular 40-hour workweek.

                                                                          18          60.     Through its actions, policies and practices, Charter violated the FLSA by regularly

                                                                          19   and repeatedly failing to compensate them for all actual overtime worked at the proper rate of pay.

                                                                          20          61.     Charter’s actions were willful and not in good faith.

                                                                          21          62.     As a direct and proximate cause of Charter’s unlawful conduct, Plaintiffs and the

                                                                          22   collective class members have suffered and will continue to suffer damages in amounts which are

                                                                          23   presently unknown to Plaintiffs and the collective class members, but which exceed the

                                                                          24   jurisdictional limits of this Court, and which will be ascertained according to proof at trial.

                                                                          25          63.     Charter is liable to Plaintiffs and the collective class members for actual damages,

                                                                          26   liquidated damages and equitable relief, pursuant to 29 U.S.C. §216(b), as well as reasonable

                                                                          27   attorneys’ fees, costs and expenses.

                                                                          28   //

                                                                                                                            11
                                                                                                                 FIRST AMENDED COMPLAINT
                                                                          Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 12 of 21 Page ID #:84



                                                                          1              64.     Plaintiffs and the collective class members are also entitled to injunctive relief to

                                                                          2    prevent Charter from continuing its violation of the FLSA, as well as other appropriate injunctive

                                                                          3    relief.

                                                                          4                                                   COUNT II

                                                                          5                VIOLATION OF CALIFORNIA LABOR CODE §§ 510, 1194, 1197, 1198

                                                                          6                    Failure to Pay Minimum Wage and Overtime/Double-Time Wages

                                                                          7                      (All Plaintiffs Against Defendant Charter Communications, LLC)

                                                                          8              65.     Plaintiffs reallege and incorporate by reference the allegations of the above-

                                                                          9    numbered paragraphs as through fully set forth herein.

                                                                          10             66.     Charter dictated, controlled and ratified the wage and hour and all related employee

                                                                          11   compensation policies.
                                    4550 E Thousand Oaks Blvd Ste 250
                                     Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                          12             67.     Charter classified Plaintiffs as non-exempt under California law and paid them on

                                                                          13   an hourly rate.

                                                                          14             68.     California law requires payment of at least the state-mandated minimum wage for

                                                                          15   all hours worked by non-exempt employees. (See Lab. Code, §§ 1194, 1197.) Hourly wages
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                          16   cannot be averaged out to cover hours worked during which no compensation was paid. (See

                                                                          17   Armenta v. Osmose (2005) 135 Cal.App.4th 314, 322-24.)

                                                                          18             69.     Plaintiffs regularly worked hours for which they were not paid the state-mandated

                                                                          19   minimum wage.

                                                                          20             70.     California Labor Code § 510 codifies the right to overtime compensation at the rate

                                                                          21   of one and one-half times the regular rate for all hours worked in excess of eight (8) hours in a day

                                                                          22   or forty (40) hours in a work week, and to overtime compensation at twice the regular rate of pay

                                                                          23   for hours worked in excess of twelve (12) hours in a day or in excess of eight (8) hours in a day on

                                                                          24   the seventh day of work in a particular week.

                                                                          25             71.     Plaintiffs regularly worked overtime and double-time hours for which they were not

                                                                          26   paid the state-mandated overtime and double-time wages.

                                                                          27             72.     Instead of paying Plaintiffs proper minimum wages and overtime/double-time

                                                                          28   wages, Charter paid Plaintiffs flat compensation of $245 as “on-call pay.” Charter’s agreement to

                                                                                                                             12
                                                                                                                  FIRST AMENDED COMPLAINT
                                                                          Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 13 of 21 Page ID #:85



                                                                          1    pay Plaintiffs “on-call pay” was a tacit admission by Charter that the on-call time was compensable

                                                                          2    working time.

                                                                          3            73.     In addition, Plaintiffs were highly restricted while on-call. During their on-call

                                                                          4    weeks, Plaintiffs spent every minute outside of their regular full-time work schedules working on-

                                                                          5    call.   Among other restrictions, they could not leave their coverage areas and they had to

                                                                          6    immediately respond to calls and immediately travel to job sites (in uniform) in order to resolve the

                                                                          7    emergencies within Charter’s two-hour time requirement. Adding to these excessive geographic

                                                                          8    and unduly restrictive fixed time limit restrictions, Charter required Plaintiffs to be anchored to the

                                                                          9    Bucket Trucks. They had to stay with their trucks (or be no more than a few minutes away) at all

                                                                          10   times. In effect, this restriction confined them to their homes where the trucks were parked, or to

                                                                          11   the immediate vicinity, and it was akin to an on-premises living requirement. Plaintiffs could only
                                    4550 E Thousand Oaks Blvd Ste 250
                                     Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                          12   travel in the trucks for limited purposes, and only then if they adhered to numerous restrictions

                                                                          13   including, among other things: that they travel alone; that they refrain from eating; that they pull

                                                                          14   over before making outgoing telephone calls (even if they had hands-free capability); and that they

                                                                          15   perform extensive maintenance and safety checks every time they began driving the trucks or any
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                          16   time that they drove in reverse gear. Further, Plaintiffs were required to conduct inspections on the

                                                                          17   trucks and maintain them on a daily basis, even on days on which they did not work one of their

                                                                          18   regular workweek shifts.

                                                                          19           74.     For the week-long periods that Plaintiffs worked on-call, the time that they worked

                                                                          20   on-call was in excess of 40 hours per week and compensable at 1.5 time the their regular rate of

                                                                          21   pay.

                                                                          22           75.     Further, Plaintiffs took the Bucket Trucks home after every shift, even when they

                                                                          23   were not working on-call.      When Plaintiffs took the Bucket Trucks home, Charter required

                                                                          24   Plaintiffs to perform “Circle of Safety” inspections: (1) every time they drove the Bucket Trucks

                                                                          25   after leaving them unattended; or (2) any time they drove in reverse gear. All such “Circle of

                                                                          26   Safety” inspections conducted outside of their regularly-scheduled work shifts was additional work

                                                                          27   in excess of their regular 40-hour workweek. Likewise, Charter’s requirement that Plaintiffs

                                                                          28   perform daily maintenance and safety inspections and cleaning of the Bucket Trucks outside of

                                                                                                                           13
                                                                                                                FIRST AMENDED COMPLAINT
                                                                          Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 14 of 21 Page ID #:86



                                                                          1    their regularly-scheduled work shifts was additional work in excess of their regular 40-hour

                                                                          2    workweek.

                                                                          3           76.     At all times relevant hereto, Charter failed to pay Plaintiffs minimum wages and

                                                                          4    overtime/double-time compensation in violation of California Labor Code § 510 § 1194, § 1197,

                                                                          5    and § 1198, and the applicable IWC wage orders.

                                                                          6           77.     Plaintiffs worked in excess of 40 hours per week for Charter but were not properly

                                                                          7    paid overtime wages in violation of the California Labor Code. Through its actions, policies and

                                                                          8    practices, Charter violated the California Labor Code by regularly and repeatedly failing to

                                                                          9    compensate them for all actual overtime worked at the proper rate of pay. Plaintiff seeks such

                                                                          10   minimum wages and overtime/double-time wages owed to them for the applicable statutory period

                                                                          11   measured backward from the date of the filing of the initial Complaint in this matter.
                                    4550 E Thousand Oaks Blvd Ste 250
                                     Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                          12          78.     The exact amount of minimum wages and overtime/double-time owed will not be

                                                                          13   fully ascertained until discovery is completed. Until Defendant produces the necessary documents

                                                                          14   for an accounting, Plaintiff is unable to determine the exact amount of said wages.

                                                                          15          79.     Labor Code section 218.6 states, "[I]n any action brought for the nonpayment of
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                          16   wages, the court shall award interest on all due and unpaid wages at the rate of interest specified in

                                                                          17   subdivision (b) of Section 3289 of the Civil Code, which shall accrue from the date that the wages

                                                                          18   were due and payable as provided in Part 1 (commencing with Section 200) of Division 2."

                                                                          19   Plaintiff seeks such interest on all minimum wages owed to them for the three-year period

                                                                          20   measured backward from the date of the filing of the initial Complaint in this matter.

                                                                          21          80.     Pursuant to Labor Code § 1194, Plaintiffs are entitled to recover unpaid minimum

                                                                          22   wages and overtime/double-time wages, as well as attorney’s fees, costs, and interest.

                                                                          23          81.     Plaintiff seeks liquidated damages in an amount equal to the minimum wages due to

                                                                          24   him and the Putative Class under Labor Code section 1194.2. Plaintiffs are also entitled to

                                                                          25   injunctive relief to prevent Charter from continuing its California Labor Code violations, as well as

                                                                          26   other appropriate injunctive relief.

                                                                          27          82.     As a direct and proximate cause of Charter’s unlawful conduct, Plaintiffs have

                                                                          28   suffered and will continue to suffer damages in amounts which are presently unknown to Plaintiffs

                                                                                                                           14
                                                                                                                FIRST AMENDED COMPLAINT
                                                                          Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 15 of 21 Page ID #:87



                                                                          1    but which exceed the jurisdictional limits of this Court, and which will be ascertained according to

                                                                          2    proof at trial.

                                                                          3                                                   COUNT III

                                                                          4                         VIOLATION OF CALIFORNIA LABOR CODE § 226(a)

                                                                          5                           Failure to Provide Accurate Itemized Wage Statements

                                                                          6                      (All Plaintiffs Against Defendant Charter Communications, LLC)

                                                                          7            83.       Plaintiffs reallege and incorporate by reference the allegations of the above-

                                                                          8    numbered paragraphs as through fully set forth herein.

                                                                          9            84.       California Labor Code section 226 provides:

                                                                          10                 Every employer shall, semimonthly or at the time of each payment of wages,

                                                                          11                 furnish each of his or her employees, either as a detachable part of the check,
                                    4550 E Thousand Oaks Blvd Ste 250
                                     Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                          12                 draft, or voucher paying the employee's wages, or separately when wages are

                                                                          13                 paid by personal check or cash, an itemized statement in writing showing (1)

                                                                          14                 gross wages earned, (2) total hours worked by the employee, except for any

                                                                          15                 employee whose compensation is solely based on a salary and who is exempt
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                          16                 from payment of overtime under subdivision (a) of Section 515 or any

                                                                          17                 applicable order of the Industrial Welfare Commission, (3) the number of piece-

                                                                          18                 rate units earned and any applicable piece rate if the employee is paid on a

                                                                          19                 piece-rate basis, (4) all deductions, provided, that all deductions made on written

                                                                          20                 orders of the employee may be aggregated and shown as one item, (5) net wages

                                                                          21                 earned, (6) the inclusive dates of the period for which the employee is paid, (7)

                                                                          22                 the name of the employee and his or her social security number, (8) the name

                                                                          23                 and address of the legal entity that is the employer, and (9) all applicable hourly

                                                                          24                 rates in effect during the pay period and the corresponding number of hours

                                                                          25                 worked at each hourly rate by the employee.

                                                                          26           85.       In this case, Defendant has failed to provide such wage deduction statements to

                                                                          27   Plaintiffs in that their wage deduction statements do not include, without limitation, their gross

                                                                          28   wages earned, all hours worked, net wages earned, or all applicable hourly rates in effect during

                                                                                                                             15
                                                                                                                  FIRST AMENDED COMPLAINT
                                                                          Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 16 of 21 Page ID #:88



                                                                          1    the pay period, and the corresponding number of hours worked at each hourly rate by the

                                                                          2    employee.

                                                                          3            86.       Pursuant to Labor Code section 226(e), damages are appropriate. At this time,

                                                                          4    Plaintiffs believe and allege that they are owed the maximum allowable penalty under section

                                                                          5    226(e) because Defendant failed to provide adequate paycheck stubs.

                                                                          6            87.       Pursuant to Labor Code section 226, Plaintiffs are entitled to recover penalties of

                                                                          7    $50 for the initial pay period in which the violation occurred and $100 per pay period for each

                                                                          8    additional violation, up to $4,000 per employee, and an award of costs and reasonable attorney’s

                                                                          9    fees.

                                                                          10           88.       The exact amount of damages under Labor Code section 226(e) will not be fully

                                                                          11   ascertained until discovery is completed. Until Defendant produces the necessary documents for
                                    4550 E Thousand Oaks Blvd Ste 250
                                     Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                          12   an accounting, Plaintiffs are unable to determine the exact amount of damages under Labor Code

                                                                          13   section 226(e).

                                                                          14           89.       Pursuant to Labor Code section 226(e), Plaintiff requests the court to award

                                                                          15   Plaintiffs’ reasonable attorney’s fees and costs incurred by Plaintiffs in this action.
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                          16                                              COUNT IV

                                                                          17                          VIOLATION OF CALIFORNIA LABOR CODE § 203

                                                                          18                               Failure to Pay Wages Due Upon Termination

                                                                          19      (Only Plaintiffs ARTUR KOSINSKI and RAUL ROMERO Against Defendant Charter

                                                                          20                                          Communications, LLC)

                                                                          21           90.       Plaintiffs ARTUR KOSINSKI and RAUL ROMERO reallege and incorporate by

                                                                          22   reference the allegations of the above-numbered paragraphs as through fully set forth herein.

                                                                          23           91.       Labor Code § 203 provides for the assessment of a penalty against the employer

                                                                          24   when there is a failure to pay wages due the employee at conclusion of the employment

                                                                          25   relationship.

                                                                          26           92.       Plaintiff ARTUR KOSINSKI terminated by Charter on or about February 2020.

                                                                          27           93.       Plaintiff RAUL ROMERO retired from Charter on or about August 2019.

                                                                          28           94.       Pursuant to California Labor Code section 203, it is alleged that Defendant has

                                                                                                                            16
                                                                                                                 FIRST AMENDED COMPLAINT
                                                                          Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 17 of 21 Page ID #:89



                                                                          1    willfully failed to pay without abatement or reduction all the wages owed to Plaintiffs ARTUR

                                                                          2    KOSINSKI and RAUL ROMERO at the time of their separation from Defendant.

                                                                          3              95.    Defendant is aware that it owes the wages claimed yet have willfully failed to make

                                                                          4    payment.

                                                                          5              96.    As a result of Defendant’s willful failure to pay all wages owed at termination,

                                                                          6    Plaintiffs ARTUR KOSINSKI and RAUL ROMERO seek wages and penalties pursuant to Labor

                                                                          7    Code section 203. According to Labor Code section 203, these penalties consist of up to 30 days

                                                                          8    of pay for Plaintiffs ARTUR KOSINSKI and RAUL ROMERO at their regular rate of pay,

                                                                          9    including overtime.

                                                                          10             97.    Plaintiffs ARTUR KOSINSKI and RAUL ROMERO have been available and ready

                                                                          11   to receive wages owed to them.
                                    4550 E Thousand Oaks Blvd Ste 250
                                     Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                          12             98.    Plaintiffs ARTUR KOSINSKI and RAUL ROMERO have never refused to receive

                                                                          13   any payment, nor have Plaintiffs been absent from their regular places of residence.

                                                                          14             99.    Defendant’s failure to pay wages due and owing to Plaintiffs ARTUR KOSINSKI

                                                                          15   and RAUL ROMERO as indicated in prior paragraphs was willful. Defendant has knowingly
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                          16   refused to pay any portion of the amount due and owing Plaintiffs ARTUR KOSINSKI and RAUL

                                                                          17   ROMERO.

                                                                          18             100.   Pursuant to Labor Code sections 218.5, Plaintiffs ARTUR KOSINSKI and RAUL

                                                                          19   ROMERO request the Court to award him reasonable attorney’s fees and costs incurred in this

                                                                          20   action.

                                                                          21             101.   Plaintiffs ARTUR KOSINSKI and RAUL ROMERO also request all unpaid wages,

                                                                          22   Labor Code section 203 penalties and interest. The exact amount of actual wages and Labor Code

                                                                          23   section 203 penalties owed will not be fully ascertained until discovery is completed. Until

                                                                          24   Defendant produces the necessary documents for an accounting, Plaintiffs ARTUR KOSINSKI

                                                                          25   RAUL ROMERO are unable to determine the exact amount of wages and Labor Code section 203

                                                                          26   penalties owed.

                                                                          27   //

                                                                          28   //

                                                                                                                           17
                                                                                                                FIRST AMENDED COMPLAINT
                                                                          Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 18 of 21 Page ID #:90



                                                                          1                                                 COUNT V

                                                                          2                                     FOR UNFAIR COMPETITION

                                                                          3                                  Cal. Bus. & Prof. Code § 17200, et seq.

                                                                          4                   (All Plaintiffs Against Defendant Charter Communications, LLC)

                                                                          5           102.    Plaintiffs reallege and incorporate by reference the allegations of the above-

                                                                          6    numbered paragraphs as through fully set forth herein.

                                                                          7           103.    California’s Unfair Competition Law (Bus. & Prof. Code §17200 et seq.) (the

                                                                          8    “UCL”) prohibits acts of “unfair competition,” including any unlawful, unfair, fraudulent, or

                                                                          9    deceptive business act or practice.

                                                                          10          104.    Charter is a “person” as that term is defined under the UCL.

                                                                          11          105.    Since at least in or about May 2016, and at all relevant times hereto, by and through
                                    4550 E Thousand Oaks Blvd Ste 250
                                     Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                          12   the conduct described herein, Charter has engaged in unfair and unlawful business practices under

                                                                          13   California Business and Professions Code section 17200 et seq. and California case law including

                                                                          14   Cortez v. Purolator Air Filtration Products Co. (2000) 23 Cal.App.4th 163 by failing to properly

                                                                          15   pay all minimum and overtime/double-time wages to Plaintiffs.
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                          16          106.    As a direct and proximate result of Charter’s unfair business practices, Plaintiffs

                                                                          17   have been injured in fact and have lost money or property, and Charter has been unjustly enriched.

                                                                          18          107.    As a result of Defendant’s conduct, Defendant profited from breaking the law.

                                                                          19   Plaintiffs seek disgorgement of this unlawfully obtained benefit (plus interest thereon) for the four-

                                                                          20   year period measured backward from the date of filing of the initial Complaint in this matter.

                                                                          21   Plaintiffs are entitled to relief, including full restitution and/or disgorgement of all money and

                                                                          22   property of which Plaintiffs have been deprived and wrongfully retained by Charter.

                                                                          23          108.    Plaintiffs are further entitled to, and do, seek a declaration that the above-described

                                                                          24   business practices are unfair and unlawful and an injunction restraining Charter from further

                                                                          25   engaging in any of the above-described unlawful and unfair business practices.

                                                                          26                                         PRAYER FOR RELIEF

                                                                          27        WHEREFORE Plaintiffs MICHAEL GONZALES, SERGIO ROCHA, NORBETO

                                                                          28   ALARCON, ALBERTO ARENA, FELIPE BECERRA, CRAIG BOWLAN, RONALD FLORES,

                                                                                                                           18
                                                                                                                FIRST AMENDED COMPLAINT
                                                                          Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 19 of 21 Page ID #:91



                                                                          1    STING FUNEZ, DENNIS HARMON, JULIO HERNANDEZ, ARTUR KOSINSKI, GERALD

                                                                          2    LLORENCE, MICHAEL RALSTON, RICARDO RAMOS, RAUL ROMERO, CARLOS

                                                                          3    SERPAS, RAYMOND ULMER, and EVERARDO VILLA, each in their individual capacity and

                                                                          4    on behalf of all similarly aggrieved employees and all others similarly situated as to the FLSA

                                                                          5    claims, and individually as to the state law claims, pray for judgment against Defendant Charter

                                                                          6    Communications, LLC as follows:

                                                                          7           1.     For compensatory damages, including all unpaid minimum and/or overtime/double-

                                                                          8    time wages owing under California and federal law, in an amount according to proof;

                                                                          9           2.     For prejudgment interest pursuant to Labor Code section 218.6 and Civil Code

                                                                          10   sections 3288 and 3291 on all amounts claimed;

                                                                          11          3.     For liquidated damages permitted under Labor Code section 1194.2
                                    4550 E Thousand Oaks Blvd Ste 250
                                     Westlake Village, California 91362
F ERGUSON C ASE ORR P ATERSON LLP




                                                                          12          4.     For liquidated damages permitted under 29 U.S.C § 216(b);

                                                                          13          5.     For all applicable penalties, including, but not limited to waiting-time penalties

                                                                          14   under Labor Code Section 203, to the extent applicable herein;

                                                                          15          6.     For attorney’s fees, costs, and interest as permitted under both federal and
                                    Ventura, California 93004
                                    1050 South Kimball Road




                                                                          16   California law;

                                                                          17          7.     For injunctive relief ordering the continuing overtime violations to cease, or as the

                                                                          18   Court otherwise deems just and proper;

                                                                          19          8.     For a jury trial as to all causes of action; and

                                                                          20          9.     For such further relief as the Court deems just and equitable.

                                                                          21

                                                                          22   Date: June 10, 2020                           FERGUSON CASE ORR PATERSON LLP

                                                                          23                                                 By: /s/ Max R. Engelhardt
                                                                                                                                 Max R. Engelhardt
                                                                          24                                                     Attorneys for Plaintiffs
                                                                          25
                                                                               Date: June 10, 2020                           STRAUSS & STRAUSS APC
                                                                          26
                                                                                                                             By: /s/ Aris E. Karakalos
                                                                          27                                                    Aris E. Karakalos
                                                                                                                                Attorneys for Plaintiffs
                                                                          28

                                                                                                                          19
                                                                                                               FIRST AMENDED COMPLAINT
Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 20 of 21 Page ID #:92



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                        20
                                     COMPLAINT
                                                                              Case 2:20-cv-08299-PA-AS Document 17 Filed 06/11/20 Page 21 of 21 Page ID #:93
                                       4550 E. Thousand Oaks Blvd, Ste 250
                                         Westlake Village, California 91362
   F ERGUSON C ASE ORR P ATERSON LLP
                                       Ventura, California 93004
                                       1050 South Kimball Road




                                                                                         In accordance with the California Code of Civil Procedure and Rules of Court regarding service, an executed copy of this Proof of Service is on file at
                                                                                     Ferguson Case Orr Paterson LLP and will be made available for photocopying and inspection upon a request made pursuant to applicable statutory provisions.

                                                                                                                                                                 1
iuhiughug.docx                                                                                                                                    PROOF OF SERVICE
